TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-20-00438-CR



                               Sean Patrick Nelson, Appellant

                                               v.

                                 The State of Texas, Appellee


             FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
            NO. 10039, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                           MEMORANDUM OPINION


              On August 17, 2020, Sean Patrick Nelson entered an open plea of “guilty” in the

district court’s cause number 10039 to a count of bail jumping/failure to appear. See Tex. Penal

Code § 38.10. The trial court accepted Nelson’s plea and found him guilty of the offense. After

reviewing a presentencing report and hearing evidence, the trial court sentenced Nelson to ten

years’ imprisonment.

              Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit.        The brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See Anders v. California,

386 U.S. 738, 744 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see
also Penson v. Ohio, 488 U.S. 75, 81–82 (1988). Specifically, counsel analyzed nine possible

bases for appeal and found that each lacked merit.

               Appellant’s counsel has certified to this Court that he sent copies of the motion

and brief to appellant, advised appellant of his right to examine the appellate record and file a pro

se response. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); see also

Anders, 386 U.S. at 744. To date, appellant has not filed such a brief.

               We have conducted an independent review of the record—including the record of

the trial proceedings below and counsel’s brief—and have found no reversible error. See Anders,

386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).      We therefore agree with counsel that the record presents no arguably

meritorious ground for review. We grant counsel’s motion to withdraw from the case and affirm

the judgment of conviction.



                                              __________________________________________
                                              Edward Smith, Justice

Before Chief Justice Byrne, Justice Baker and Smith

Affirmed

Filed: June 30, 2021

Do Not Publish




                                                 2